DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s argument dated 12/29/2020. Claim 1 has been amended. Claim 3 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 3 recites “alternately or randomly change an inclination direction”. The claim is unclear and vague. The examiner interprets that any change in inclination directions could, in theory, be “random,” and thus it is not clear what would or would not be interpreted as “random.” The examiner proposes that this should be changed it to “alternately or periodically.”

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1, under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2005-306258, optionally in view of JP-08113009, and further in view of and/or Morito et. al. 20100000641.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2005-306258, hereinafter JP’258 optionally in view of JP-08113009, hereinafter JP’009 and/or Morito et. al. US PGPub 20100000641.
Regarding claim 1, JP’258 discloses a pneumatic tire comprising: a tread rubber forming a tread (Figure 1 A  tread-3); and a sidewall rubber forming a sidewall and extending from an outside end in a tire width direction of the tread rubber to an inner diameter side in a tire radial direction (Figure 1 A, sidewall-4), wherein a circumferential groove extending in a tire circumferential direction over the tread rubber and the sidewall rubber -is formed on an outer surface of the pneumatic tire (Figure 2 A, circumferential groove-6 extending over the tread and sidewall), the circumferential groove includes a plurality of circumferential groove portions that are arranged at intervals in the tire circumferential direction without overlapping each other in the tire radial direction, and each of the plurality of circumferential groove portions traverses a rubber interface between the tread rubber and the sidewall rubber in the tire radial direction on the outer surface (Figure 2A showing plurality of circumferential grooves-6,few of the circumferential grooves  traverses a rubber interface between the tread rubber and the sidewall rubber in the tire radial direction).
Further regarding the claim amendment the circumferential groove portion is inclined in the tire radial direction in a manner such that an inclination angle of the circumferential ([0001], JP’258).  Further, if it’s determined that JP’258 does not disclose the circumferential groove portions within the claimed range,  in the same field of endeavor of pneumatic tire JP’009 discloses the circumferential grooves -5” in the circumferential direction at the same region i.e. the adjoining position of where the tread and side rubber inclined at an angle 10-deg (Figure 4, [0013]).  Further, Morito discloses the circumferential groove portion extending in the circumferential direction, the grooves/indents-7 making an angle 0-600 (Figure 3, [0062], angle α is in the range 0-600), also meets the claim limitation.


    PNG
    media_image1.png
    361
    629
    media_image1.png
    Greyscale

It would be obvious for one ordinary skilled in the art to combine the teaching of JP’258 with JP’009 and Morito to show that  at the adjoining position of where the tread and side rubber are inclined at an angle (as disclosed in the claimed range) for the purpose of improving the durability of the tire.
Regarding Claim 2, JP’258 discloses all the elements claim 1,  and teach that the distance between each of the adjacent circumferential grooves is not less than 0.5mm and larger than 7mm. JP’258 disloses tire having plurality of recesses/grooves-6, one ordinary skilled in the art would easily interpret that the distance between grooves-6 would be given by the expression (L1-W). L1 is 3W ([0020]), therefore (L1-W=2W), W is measured as 2 mm ([0023]), hence the distance between the circumferential grooves - 4mm, which meets the claim limitation.
Regarding claim 4, JP’258 discloses that the grooves-6 is extended along the tire in the circumferential direction and the edges are to comprehend from the Figures that the center portion of the groove would be wider than the remaining portion. Further, as evident by Morito discloses the groove portion in Figure 3, showing that wide groove 

Regarding claim 5, JP’258 discloses the circumferential groove- portion traverses the rubber interface at a plurality of points (Figure 2A).
Regarding claim 6, JP’258 discloses the lug groove (as shown in the Figure below) in the radial direction is formed between the circumferential grooves-6 in the tire circumferential direction (Figure 2A, JP ‘258).


    PNG
    media_image2.png
    429
    614
    media_image2.png
    Greyscale


Regarding claim 7, JP’258 discloses the circumferential groove portion includes a plurality of grooves provided in plurality of rows in the tire radial direction (Figure 2A).
Regarding Claim 8, JP’258 discloses circumferential groove portion includes a plurality of grooves provided intermittently in the tire circumferential direction (Figure 2A), one of the grooves traverses an outer end of the rubber interface in the radial direction (Figure 2A).
Regarding claim 9, JP’258 discloses recess-6 showing a semicircular/dimple shape (Figure 2B), one of the recesses traverses an outer end of the rubber interface i.e. the joint of the tread and the sidewall joint shown by the virtual lines on the tire surface ([0015], translated JP’258, shown in Figure below).

    PNG
    media_image1.png
    361
    629
    media_image1.png
    Greyscale

Regarding Claim 10, JP’258 discloses the grooves inclination are arranged alternately or randomly with respect to tire circumferential direction (Figure 3A, grooves-6 illustrated to be making an angle approximately 730 with circumference, Figure 3B grooves-6 making an angle 0o with the circumference).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774